DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisberg et al. US 2016/0026917 in view Zhang, Yu, et al. “Applied fault detection and diagnosis for industrial gas turbine systems.” further in view of Tchoryk, JR. et al. [herein Tch].
Regarding claims 1, 10, and 18, Weisberg teaches “a machine learning system, comprising: a processor that executes computer executable components stored in memory” ([0009] “In a further embodiment, an example computer-readable medium contains program instructions that, when executed, cause a processor to perform various functions”)
([0028] “if researchers want to develop a model to predict the likelihood of contracting a particular disease based on certain biomarkers, then feature data may come from routine medical records (e.g., physical examinations, lab tests) and outcome data from routine medical surveillance or population surveys”) 
“a model builder that builds a classification model based on one parameter at a time of the set of respective raw parameters[…]” ([0045] “The process may use any known or forthcoming model building process for creating a respective predictive model for each batch”) “wherein the classification model is trained in part to perform a utility based analysis wherein the cost of making an incorrect decision[…]are weighed against the benefits of making a correct decision[…]” ([0047] “the system may operate a process for selecting a preferable model, based on, for example, optimizing computational costs, superior accuracy score, efficiency of determining accuracy score, etc. In practice, the system may use the same model format/algorithm for each batch in order to improve uniformity and simplify processing.”)
“a ranking component that computes importance rank for respective raw parameters based on the respective computed Akaike Information Criterion, Area under Curve, and p-value” ([0049] “Accuracy may be assessed generally as the extent to which the observed outcomes agree with the outcomes predicted by the model. Any known (e.g., R-squared, Akaike information criterion (AIC), Schwarz criterion, focused IC, Hannan-Quinn IC, or area under the curve (AUC), or forthcoming model-accuracy test may be employed in determining the accuracy of each model”)
“and computes Akaike Information Criterion, Area under Curve, and Hypothesis acceptance as per alpha error (p-value)” ([0049] “Accuracy may be assessed generally as the extent to which the observed outcomes agree with the outcomes predicted by the model. Any known (e.g., R-squared, Akaike information criterion (AIC), Schwarz criterion, focused IC, Hannan-Quinn IC, or area under the curve (AUC), or forthcoming model-accuracy test may be employed in determining the accuracy of each model”) 
Weisberg however does not explicitly teach the remaining limitations. Zhang however teaches “a sorting component that sorts features based on respective raw parameter importance ranking” (pg. 3 §3.1 ¶2 “To facilitate clustering of the sensor data, one of many traditional “distance functions” that have been previously reported could have been adopted. However, for simplicity, the most common measure is used here, the Euclidean distance”); and 
“a selection component that selects at least two features based on the sorting to utilize in connection with building the classification model” (pg. 3 §3.1 ¶2 “The first iteration provides the lowest ranking cluster. The procedure is subsequently iterated, including already constructed clusters, to link higher ranking clusters (see [24] for an account of the underlying procedure).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weisberg with that of Zhang since “In this paper, HC and SOMNN are applied for FDD to provide a corroborative early warning system. Whilst typically, fault diagnosis algorithms are applied after the initial detection of an emerging fault, thereby forming a two-stage FDD procedure[1,2], here, the proposed FDD approaches both detect and identify emerging faults in a single stage” Zhang left col. ¶ above §2 which shows that the Zhang has a more efficient method of fault diagnosis and detection.
While Weisberg generally teaches the classification model performing utility-based analysis, both references do not explicitly teach the remaining details. Tch however teaches “wherein the classification model is trained in part to perform a utility-based analysis, wherein a cost of making an incorrect decision resulting in a failure event associated with the turbine jet engine and a likelihood ([0010] “In order to fully capitalize on the delivery of wind energy to the power grid, unexpected wind turbine down-time due to equipment failure must be minimized. Deployed turbines typically have numerous sensors collecting information from subsystems such as the blades, gearbox, lube oil, and the drive train”), “and wherein the classification model generates a decision based on a result of the utility-based analysis” (abstract “Automatic analysis of the data using a probabilistic model based on conditional relationships is performed periodically. For each periodically generated set of possible system control actions, a probabilistic model is used to automatically analyze each possible system control action and an optimal system control action is selected based on a set of current utility functions”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weisberg and Zhang with that of Tch since “The goal of resource optimization is to make use of limited resources to optimize one or more objectives. In a sense, the problem may be regarded as a one of optimal decision making in the presence of uncertainty. When provided data, constraints, and objectives, resource optimization seeks to make decisions that optimize the stated objectives” Tch [0003] of which the reference solves by using data to make optimal decisions regarding a turbine. It is noted that while Tch specifically deals with a wind turbine, the functionality and processing of the turbine itself would be the same only having different parameters. Thus it would nonetheless work the same with the systems of Weisberg and Zhang.
Note that independent claims 10 and 18 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, the claims are subject to the same rejection. The different embodiments would be inherent to any of the above computing systems including memory computer readable media and processors. 
Regarding claims 2, 11, and 19, the Weisberg, Zhang, and Tch references have been addressed above. Weisberg further teaches “wherein the ranking component computes the importance rank as a function of Akaike Information Criterion, Area under Curve, and Hypothesis acceptance as per alpha error (p-value)” ([0049] “Accuracy may be assessed generally as the extent to which the observed outcomes agree with the outcomes predicted by the model. Any known (e.g., R-squared, Akaike information criterion (AIC), Schwarz criterion, focused IC, Hannan-Quinn IC, or area under the curve (AUC), or forthcoming model-accuracy test may be employed in determining the accuracy of each model”)
Regarding claims 3 and 12, the Weisberg, Zhang, and Tch references have been addressed above. Zhang further teaches “a clustering component that combines two or more of the selected features into respective clusters” (pg. 3 §3.1 ¶1 “The underlying concept of agglomerative HC is to assemble a set of objects into a hierarchical tree, where similar objects join in lower branches and these branches further join based on object “similarity”. Objects with the smallest “distance” between them are joined by a branch of a tree (i.e., a cluster)”) 
Weisberg teaches “and computes Akaike Information Criterion, Area under Curve, and p-values for the respective clusters” ([0049] “Accuracy may be assessed generally as the extent to which the observed outcomes agree with the outcomes predicted by the model. Any known (e.g., R-squared, Akaike information criterion (AIC), Schwarz criterion, focused IC, Hannan-Quinn IC, or area under the curve (AUC), or forthcoming model-accuracy test may be employed in determining the accuracy of each model”)
Regarding claims 4 and 13, the Weisberg, Zhang, and Tch references have been addressed above. Zhang further teaches “wherein the ranking component computes importance rank for the respective clusters, and the sorting component sorts the respective clusters based on importance rank, and the classification model is further trained based on the cluster ranking” (pg. 3 §3.1 ¶2 “. A cluster is formed when the data from two sensors in a group have the minimum Euclidean distance — for instance, sensors EGT5 and EGT7 in Fig. 2. The first iteration provides the lowest ranking cluster. The procedure is subsequently iterated, including already constructed clusters, to link higher ranking clusters”)
Regarding claims 5, 14, and 20, the Weisberg, Zhang, and Tch references have been addressed above. Zhang further teaches “further comprising an interdependency component that learns interdependencies associated with the features” (pg. 3 left col. last ¶ “In this way, a visual representation of the correlation between sensed variables, and between measurements from multiple sensors, can be readily used as a “fingerprint” of unit operational characteristics. By comparing such fingerprints with those derived from subsequent batch measurement sets taken on a daily basis, the emergence of “novelty” in the unit s operation can be identified prior to catastrophic failure.”)
Regarding claim 6, the Weisberg, Zhang, and Tch references have been addressed above. Zhang further teaches “wherein the classification model is operatively coupled to other classification models, and the respective classification models cross learn” (abstract “Specifically, the use of hierarchical clustering (HC) and self-organizing map neural networks (SOMNNs) are shown to provide robust and user-friendly tools for application to industrial gas turbine (IGT) systems.”)
Regarding claims 7 and 15, the Weisberg, Zhang, and Tch references have been addressed above. Weisberg further teaches “wherein the selection component adds a new feature in connection with building the model and compares accuracy of the model before and after training on the new feature” ([0025] “As shown at box 202, method 200 involves receiving observed data with associated feature values for each of a plurality of features. As shown at box 204, method 200 involves selecting batches representing a subset of the plurality of features. As shown at box 206, method 200 involves generating accuracy values for each batch's respective predictive model. As shown at box 208 method 200 involves ranking the batches according to the respective accuracy value of their predictive model. As shown at box 210, method 200 involves determining, for each feature, an average rank of the batches that include the feature. As shown at box 212, method 200 involves selecting features as predictive according to their determined average rank.”)
Regarding claims 8 and 16, the Weisberg, Zhang, and Tch references have been addressed above. Weisberg further teaches “further comprising a context component that adds a context parameter to the selected features in connection with building the model” ([0063] “features are evaluated according to their aggregate ranks, rather than their estimated effects for any of the models that are created based on individual batches. Thus, the evaluation process does not directly seek a "best model" for the data. Rather, the testing finds the features that perform well in general in the context of many other included variables”)	Regarding claims 21 and 22, the Weisberg, Zhang, and Tch references have been addressed above. Weisberg teaches “wherein the features comprise the characteristics and the set of respective raw parameters” ([0027] “For example, observation data 300 may include data identifying the particular nature of the observational data, time data was taken or received, data format parameters, security/encoding information, communication protocols, metadata indicators, and/or indications of other related data. Additionally, each observation could include additional information regarding the particular observation”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124